Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/24/2022 has been entered.
 
Information Disclosure Statement
The information disclosure statement (IDS) filed on 06/09/2022 has been considered here.

Status of Claims
The amendments and arguments filed on 02/24/2022 are acknowledged and have been fully considered.  Claims 1, 5-19 are now pending.  Claims 2-4 are canceled; claims 1 and 5 are amended; claims 8-19 are withdrawn.
Claims 1, 5-7 will be examined on the merits herein.

Objections/Rejections Withdrawn
Rejections and/or objections not reiterated from previous Office Actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied, and constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over US PGPUB 20060013877 A1 (Park et al., 2006; US PGPUB of KR 20040010306 as submitted on IDS of 03/07/2019) in view of US 20170143715 A1 (Brisander et al., 2017) and US 20100272769 A1 (Darlington, JR. et al., 2010).

In regards to claims 1 and 5, Park et al. teaches a drug and layered silicate composite comprising layered silicate powders and a drug compound bound to between layers of the silicate powders, wherein the drug compound is present in an amorphous state in the composite (see Park et al., paragraph 0016, 0019; examples 8-26; claim 1). Park et al. teaches a drug and layered silicate composite containing 5 to 50% by weight of the drug compound and 50 to 95% by weight of the layered silicate powders (see Park et al., examples 21-25). For example, the procedure described in example 25 (Page 7, paragraph 0084) indicates that any additional solvents or additives were removed, leaving only the drug and layered silicate in the hybrid, thus if 37% by weight of the hybrid is the drug, then the other 63% by weight would be the layered silicate. Further, if the drug is used in an amount of 25% by weight and the layered silicate is used in an amount of 75% by weight, then the weight of the silicate powder is 3 times of the weight in the drug, which fall into the range taught by Park et al. (see Park et al., paragraph 0052).  MPEP 2144.05 states that "[i]n the case where the claimed ranges 'overlap or lie inside ranges disclosed by the prior art' a prima facie case of obviousness exists" quoting In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
In regards to claims 5 and 7, Park et al. teaches an oral composition (see Park et al., example 7; paragraph 0064), containing the drug and layered silicate composite and an additive to control the uniform distribution of the composite powders or to control a release rate of the drug compound, such as hydroxypropyl methyl cellulose or eudragit (see Park et al., paragraph 0053). 

Park et al. is silent on the drug compound comprising sorafenib or a salt compound containing sorafenib and bentonite as the silicate powder of instant claim 1. Further, Park et al. is silent on the oral pharmacological composition wherein the composite powders are encapsulated in a hard capsule, wherein disintegrant, excipient, a release-sustaining agent, or a lubricant is in the capsule.

Brisander et al. teaches that a sorafenib salt, such as sorafenib tosylate, can be formed in an amorphous form with hydroxypropyl methyl cellulose phthalate (see Brisander et al, Page 29, example 8). 

In regards to claim 1, Darlington, JR. et al. teaches that bentonite clay are used for inactivating viruses, bacteria, or fungi (se Darlington JR. et al., paragraph 0015).
In regards to claims 6, Darlington, JR. et al. teaches a method of delivering a therapeutic agent intercalated within the layered silicate (see Darlington, JR. et al., paragraph 0039), wherein the therapeutic agent could be an anti-cancer chemotherapeutic agent (see Darlington, JR. et al., paragraph 0039) which can be administered in a hard or soft capsule (see Darlington, JR. et al., paragraph 0174, paragraph 0177).  Darlington, JR. et al. teaches the addition of other materials such as a disintegrant and lubricant (see Darlington, JR. et al., paragraph 0174), along with specific components like polyethylene glycol, lactose, polyvinylpyrrolidone, hydroxypropylmethylcellulose, and sorbitol (see Darlington JR. et al., paragraph 0176). 

In regards to claims 1, it would be obvious to one with ordinary skill in the art at the time of the effective filing date to combine the amorphous drug bound between layered silicate formulation of Park et al., with the specific amorphous drug is of Brisander et al. sorafenib tosylate and the layered silicate is the bentonite of Darlington, JR. et al. One with ordinary skill would know how to combine the known method of formulating poorly soluble drugs by making them amorphous and bound between layers of silicate of Park et al. to include the specific poorly soluble amorphous drug of Brisander et al., which teaches that the amorphous state of the drug requires less energy for dissolution as compared to the crystalline particles of the same compound (see Brisander et al., paragraph 0067), which important for improving the bioavailability and efficacy of the drug (see Brisander et al., paragraph 0006; see Park et al., paragraph 0016) and Park et al. teaches that the layered amorphous drug silicate formulation improves drug solubility and bioavailability better than other known methods (see Park et al., paragraphs 0011-15). Further, one with ordinary skill would be motivated to substitute the layered silicate of Park et al. with bentonite as it is known for inactivating viruses, bacteria, or fungi (see Darlington, JR. et al., paragraph 0015). As such, one with ordinary skill in the art would know how to apply the known technique of formulating poorly soluble drugs into the layered composition of Park et al. which stabilizes and makes amorphous drugs more bioavailable by incorporating the known amorphous drug of sorafenib tosylate of Brisander et al. and the bentonite of Darlington, JR. et al. ready for improvement to yield predictable results.  
Further in regards to claim 1, as the combination of teachings of Park et al., Brisander et al., and Darlington, JR. et al. would yield an identical drug and layered silicate composite as instantly claimed, the properties, such as the release amount being 2 times or more in pH 7.4 than pH 1.2 and the release rate of the drug compound in pH 7.4 buffer and pH 1.2 aqueous solutions, of the composition would be the same. "Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.
In regards to claims 5-7, it would be obvious to one with ordinary skill in the art at the time of the effective filing date to formulate an oral pharmacological composition of sorafenib tosylate and layered silicate composite, wherein the drug is bound between the layers of the silicate in an amorphous form, along with additives, like a disintegrant, or specific additives, like polyethylene glycol or lactose and the layered silicate is bentonite, according to the teachings of Park et al., Brisander et al., and Darlington, JR. et al. One with ordinary skill at the time of the effective filing date would be motivated to create such an oral pharmacological composition as tablets and capsules represent the most convenient oral dosage forms, in which case solid pharmaceutical carriers are employed (see Darlington, JR. et al., paragraph 0174). As such, one of ordinary skill in the art at the time of the effective filing date would have a reasonable expectation of success of creating the mentioned oral pharmacological composition using the teachings of Park et al., Brisander et al., and Darlington, JR. et al.

Response to Arguments
Applicant’s arguments filed 02/24/2022 with respect to claims 1, 5-7 have been considered but are not persuasive in view of the modified grounds of rejection as necessitated by amendment.

In regards to the applicant’s argument that not all of the limitations of the claims have been addressed, specifically the limitation of the release amount of the drug compound being 2 times or more in the pH 7.4 buffer than in the pH 1.2 aqueous solution, examiner points out that as the combination of teachings of Park et al., Brisander et al., and Darlington, JR. et al. would yield an identical drug and layered silicate composite as instantly claimed, the properties, such as the release amount of the drug compound being 2 times or more in pH 7.4 buffer than the pH 1.2 aqueous solution, of the composition would be the same. "Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.
Further, in regards to the argument that Park is directed to improving the solubility of intraconazole, cyclosporine, and carvedilol, not sorafenib and that the drugs of Park have different physical properties than sorafenib, examiner points out that “Itraconazole shows better antifungal effect than any other compounds owing to its long elimination time in the body and high permeation into proteins and lipids; however, its solubility is pH-dependent, that is, its solubility is high in acidic conditions, but low in neutral aqueous solutions. Therefore, in spite of outstanding pharmaceutical effects, itraconazole is hard to make into formulations because of the poor solubility in aqueous solutions and consequent low bioavailability” (see Park et al., paragraph 0006). This is directed towards the same type of issue as the limitations of claim 1. Park teaches well-known methods for enhancing water solubility of drugs with poor solubility (see Park et al., paragraph 0011) and then discusses that the method of using a hybrid with layered silicates is an improvement over those methods (see Park et al., paragraph 0016). As such, one with ordinary skill in the art would know how to apply the known technique of formulating poorly soluble drugs into the layered composition of Park et al. which stabilizes and makes amorphous drugs more bioavailable by incorporating the known amorphous drug of sorafenib tosylate of Brisander et al. and the bentonite of Darlington, JR. et al. ready for improvement to yield predictable results. Further, the rejection is not based off of just Park, but in view of the combined teachings of the references, as such one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In regards to the argument that the drug release patterns are different between the drugs of Park et al. and sorafenib, examiner points out that the one with ordinary skill in the art would expect that the specific pattern of release would be different as the drugs are different, however Park teaches that the “bioavailability of said drugs can be maximized by sustained release of said drug from layered silicates under a condition of gastric juice and subsequently delaying recrystallization of said drug under a condition of intestinal juice having higher pH than the gastric juice” (see Park, paragraph 0031). One with ordinary skill in the art would understand that the method of using layered silicate improves the solubility of poorly soluble drugs. As such, it would be obvious to one with ordinary skill in the art at the time of the effective filing date to combine the amorphous drug bound between layered silicate formulation of Park et al., with the specific amorphous drug is of Brisander et al. sorafenib tosylate and the layered silicate is the bentonite of Darlington, JR. et al. One with ordinary skill would know how to combine the known method of formulating poorly soluble drugs by making them amorphous and bound between layers of silicate of Park et al. to include the specific poorly soluble amorphous drug of Brisander et al., which teaches that the amorphous state of the drug requires less energy for dissolution as compared to the crystalline particles of the same compound (see Brisander et al., paragraph 0067), which important for improving the bioavailability and efficacy of the drug (see Brisander et al., paragraph 0006; see Park et al., paragraph 0016) and Park et al. teaches that the layered amorphous drug silicate formulation improves drug solubility and bioavailability better than other known methods (see Park et al., paragraphs 0011-15). Further, one with ordinary skill would be motivated to substitute the layered silicate of Park et al. with bentonite as it is known for inactivating viruses, bacteria, or fungi (see Darlington, JR. et al., paragraph 0015). As such, one with ordinary skill in the art would know how to apply the known technique of formulating poorly soluble drugs into the layered composition of Park et al. which stabilizes and makes amorphous drugs more bioavailable by incorporating the known amorphous drug of sorafenib tosylate of Brisander et al. and the bentonite of Darlington, JR. et al. ready for improvement to yield predictable results.  
Further in regards to claim 1, as the combination of teachings of Park et al., Brisander et al., and Darlington, JR. et al. would yield an identical drug and layered silicate composite as instantly claimed, the properties, such as the release amount being 2 times or more in pH 7.4 than pH 1.2 and the release rate of the drug compound in pH 7.4 buffer and pH 1.2 aqueous solutions, of the composition would be the same. "Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.

Applicant is reminded that whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980).  In the instant case, there is no evidence to establish that the results are unexpected in any way. The evidence relied upon should establish "that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance." Ex parte Gelles, 22 USPQ2d 1318, 1319 (Bd. Pat. App. & Inter. 1992) (Mere conclusions in appellants’ brief that the claimed polymer had an unexpectedly increased impact strength "are not entitled to the weight of conclusions accompanying the evidence, either in the specification or in a declaration."); Ex parte C, 27 USPQ2d 1492). The burden of establishing that the results are unexpected is on the applicant as “the evidence relied upon should establish "that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance." Ex parte Gelles, 22 USPQ2d 1318, 1319 (Bd. Pat. App. & Inter. 1992)”.  In regards to the data discussed by applicant, specifically to Fig. 4 and table 1 of Park et al., it is shown that the hybrid (sample B) has a 20% improvement on the bioabsorption rate compared to the commercial equivalent (see Park et al., paragraph 0064). It is suggested by the examiner to applicant that in order to show the either that the drugs of Park et al. do not have the same “unexpected” results of the instant invention via experiments and data that use the intraconazole etc… with the bentonite of the instant invention OR show that bentonite of the instant invention does not have the same benefit of the layered silicate with the drugs of Park et al. to establish that the components used in the instant invention are critical and have this unexpected benefit only when used together. 

In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Park et al. teaches that the invention provides unique hybrids of drugs having poor water solubility such as itraconazole, cyclosporine and carvedilol with layered silicate, which enhance low solubility of these drugs since the drugs are in the amorphous state in the hybrid and result in various solubility and dissolution patterns (see Park et al., paragraph 0016). Darlington, JR. et al. teaches that bentonite clay are used for inactivating viruses, bacteria, or fungi (se Darlington JR. et al., paragraph 0015) and teaches a method of delivering a therapeutic agent intercalated within the layered silicate (see Darlington, JR. et al., paragraph 0039). Finally, Brisander et al. relates to the field of methods for providing pharmaceutical compositions comprising poorly water-soluble drugs (see Brisander et al., abstract). As such, all of the references teach a method of delivering a layered silicate composition comprising a drug or delivering a composition comprising a poorly water-soluble drug.

 Conclusion
No claims allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYAAN A ALAM whose telephone number is (571)270-1213. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BETHANY P BARHAM/Supervisory Patent Examiner, Art Unit 1611                                                                                                                                                                                                        




/A.A.A./               Examiner, Art Unit 1611